Citation Nr: 1539349	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-35 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for recurrent epididymitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968, and from May 1970 to March 1977.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

On his August 2010 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In a July 2015 written statement, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

A claim for an application for acquiring adapted housing or special home adaptation grant was submitted by the Veteran in May 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2015).


FINDING OF FACT

The Veteran's recurrent epididymitis has not manifested with the need for long-term drug therapy, hospitalization, or intermittent intensive management; however, the record shows that the Veteran's epididymitis manifests urinary voiding intervals of once every one to two hours, and the use of absorbent materials three to four times per month.


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no higher, for recurrent epididymitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 4.1, 4.10, 4.31, 4.115(a), 4.115(b), Diagnostic Code (DC) 7525 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Here, as the appeal decided in this decision arises from the Veteran's disagreement with the initial evaluations following the grant of service connection for the disability on appeal, no additional notice is required.  The courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2015) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement). 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service treatment records, and the Veteran's statements. 

The Veteran was afforded VA examinations in October 2009 and January 2013.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312.  For the reasons discussed in detail below, the Board finds that in combination, the VA examinations are adequate for rating purposes of the issue on appeal.  The VA examiner reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the disability.  In addition, the VA examiner addressed the functional impact of the disability upon ordinary conditions of daily life and work. 
As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice of assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability Rating Criteria-Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned). 
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Rating Analysis

The Veteran's recurrent epididymitis has been rated under DC 7525.  See 38 C.F.R. § 4.115b.  In a November 2009 rating decision, the Veteran was granted service connection for recurrent epididymitis and was assigned a noncompensable rating.  

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunction, infections, or a combination of these.  Rating criteria are provided for renal dysfunction, voiding dysfunction, urinary frequency, obstructed voiding, or urinary tract infections (UTI), and the rating codes will refer to each of these groups according to the appropriate symptomatology.  38 C.F.R. § 4.115a.

DC 7525 requires that the disorder be rated as UTI under 4.115a.  Those criteria provide that UTI requiring long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management, warrants an evaluation of 10 percent.  Id.

In the instant case, there is no renal dysfunction shown, but the Veteran's recurrent epididymitis has been shown to cause voiding dysfunction.  Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 20 percent rating is assigned when the wearing of absorbent materials that must be changed less than two times per day is required; a 40 percent rating is assigned when the wearing of absorbent materials that must be changed two to four times per day is required; and a 60 percent rating is assigned when the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day is required. 

Urinary frequency is rated 10 percent with daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating is assigned for a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating is assigned for a daytime voiding interval less than one hour, or; awakening to void five or more times per night. 

Obstructed voiding warrants a maximum schedular rating of 30 percent for urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating is assigned for less severe symptoms.  38 C.F.R. § 4.115a.

In an October 2009 VA examination, the Veteran reported having infections every few months and stated that he had been on antibiotics about two to three times per year.  The examiner noted that the Veteran was prescribed Celebrex for pain and had undergone a nerve block procedure.  

In a subsequent January 2013 VA examination, the Veteran was noted to have urinary frequency and urge incontinence.  A diagnosis of chronic epididymitis status post vasectomy was provided.  During the evaluation, the Veteran reported occasional voiding dysfunction which required the use of a pad every three to four months.  The examiner noted that the voiding dysfunction caused increased urinary frequency with daytime voiding intervals between one and two hours and nighttime awakening to void two times per night.  It was further noted that the voiding dysfunction did not cause signs or symptoms of obstructive voiding, urethral or bladder calculi, or recurrent bladder or urethral infections. 

The Board notes that the November 2009 rating decision reflects the Veteran's recurrent epididymitis is rated analogous to epididymo-orchitis.  See 38 C.F.R. 
§ 4.20.  In the present case, the Veteran's disability has been shown to cause voiding dysfunction with voiding intervals between one and two hours and two times during the night.  Voiding intervals between one and two hours would warrant a 20 percent rating for urinary frequency.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 20 percent evaluation is warranted.  The record does not support a higher rating as there is no showing of daytime voiding less than one hour or awaking to void five or more times per night.  Further, although the Veteran has reported the use of absorbent materials, this has been shown to be required only three to four times per month.  Moreover, the Veteran's infections have not manifested the need for long-term drug therapy, hospitalization, or intermittent intensive management.  As such, the Board finds that a 20 percent rating, but no higher, for urinary frequency associated with the Veteran's recurrent epididymitis disability is warranted for the entire initial rating period on appeal.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected recurrent epididymitis is adequate in this case.  Here, the schedular rating criteria used to rate the Veteran's recurrent epididymitis reasonably describe and assess the Veteran's disability level and symptomatology.  The lay and medical evidence fails to show anything unique or unusual that would render the schedular criteria inadequate.  Throughout the initial rating period on appeal, the Veteran's service-connected epididymitis has not manifested with the need for long-term drug therapy, hospitalization, or intermittent intensive management; however, the record shows that the Veteran's epididymitis manifests urinary voiding intervals of once every one to two hours and twice nightly, and the use of absorbent materials three to four times per month

The schedular rating criteria that have been applied in this case reasonably and adequately describe the Veteran's disability picture and therefore referral for consideration of extraschedular ratings is not warranted. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran regarding the service-connected disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 
Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the January 2013 VA examination, the Veteran stated that he retired in 2009 of his own volition.  Moreover, the Veteran is currently 100 percent disabled and is already in receipt of special monthly compensation.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

A 20 percent rating, but no higher, for recurrent epididymitis is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


